                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:18-CV-439-FDW-DCK

 MOHAMMAD M. KARGARIAN,                                )
                                                       )
                 Plaintiff,                            )
                                                       )
     v.                                                )          ORDER
                                                       )
 PAPA JOHN'S PIZZA, et al.,                            )
                                                       )
                 Defendants.                           )
                                                       )

          THIS MATTER IS BEFORE THE COURT on pro se Plaintiff’s Motion “requesting a

jury trial” (Document No. 45) filed August 14, 2020. This motion has been referred to the

undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion, the record, and applicable authority, the

undersigned will deny the motion.

          The undersigned observes that the Honorable Frank D. Whitney recently warned pro se

Plaintiff against frivolous filings and that such filings may lead to a prefiling injunction against

Plaintiff. See (Document No. 44).

          IT IS, THEREFORE, ORDERED that pro se Plaintiff’s Motion “requesting a jury trial”

(Document No. 45) is DENIED.

                                        Signed: August 18, 2020




      Case 3:18-cv-00439-FDW-DCK Document 46 Filed 08/18/20 Page 1 of 1
